Citation Nr: 1728306	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-38 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, to include claimed as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to May 1970 and from February 1971 to February 1988.

Effective October 2010, the Veteran is in receipt of a combined 100 percent schedular evaluation for service-connected disorders

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the RO. In January 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in a Board video-conference hearing. A transcript of the hearing has been associated with the electronic claims file.  

The Board remanded the claim in February 2015 and July 2016 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

The appeal originally included the issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the service-connected diabetes mellitus. In April 2017, the RO granted service connection for adjustment disorder with depressed mood and assigned a 50 percent rating effective  July 20, 2007. Therefore, his appeal concerning the issue of service connection for an acquired psychiatric disorder has been resolved. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability).

The Veteran was previously represented by the Veterans of Foreign Wars of the United States (VFW). In July 2016, the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of private attorney James G. Fausone.  

VA has provided all appropriate notification and assistance to the Veteran in the development of the claim. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

The issues of entitlement to a total disability rating based on individual unemployability (TDIU) and entitlement to increased ratings for nephropathy and voiding dysfunction (in excess of 60 percent), chronic sinusitis (in excess of 50 percent), diabetes mellitus with erectile dysfunction (in excess of 20 percent), peripheral neuropathy of the right lower extremity (in excess of 10 percent), peripheral neuropathy of the left lower extremity (in excess of 10 percent), diabetic blister and stasis dermatitis (in excess of 10 percent) and bilateral cataracts and glaucoma (in excess of 10 percent) were denied in a March 2016 rating decision. The Veteran filed a notice of disagreement to this rating action in March 2017. The electronic record indicates that the Agency of Original Jurisdiction (AOJ) is taking action on these issues. 

Although the matters are therefore within the Board's jurisdiction, they have not been certified for appellate review and the Board will not undertake review of the matters at this time. If the matters are not resolved in the Veteran's favor, the RO will certify the matter to the Board which will undertake appellate review of the RO's action. Manlincon v. West, 12 Vet. App. 238   (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement); 38 C.F.R. § 19.35 (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.
FINDING OF FACT

The Veteran's current hypertension is not attributable to disease or injury sustained during his period of service and was not manifest within one year of separation from service. The Veteran's hypertension was not caused by or permanently made worse by his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, hypertension is a chronic disease.  38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Further, service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439 (1995). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Service treatment records document the following blood pressure readings: 120/80 (August 1967); 120/78 (December 1972); 110/50 (March 1973); 130/62 (September 1973); 130/60 (November 1973); 102/58 (December 1974); 110/70 (June 1977); 110/68 (December 1978); 116/82, 102/72, 104/74 (January 1979); 104/54 (March 1979); 116/80 (July 1979); 122/84 (December 1980); 102/80 (June 1981); 118/78 (December 1981); 110/82 (November 1982); 118/78 (March 1983); 116/86 (February 1984); 116/74 (January 1985); 116/62 (September 1985); and, 130/80 (December 1987).

The July 1988 report of VA examination reflects the Veteran's report that he had a rise in his blood pressure about a month after leaving service. He had a checkup with no follow-up treatment and his blood pressure had returned to normal. On physical examination, blood pressure reading was 114/70 repeatedly. The examiner commented that the Veteran's general physical was completely normal.

A February 2005 VA treatment record reflects that the Veteran's history of benign hypertension. The July 2008 report of VA fee-basis examination documents the Veteran's report of a seven year history of hypertension. Physical examination showed that the blood pressure readings were 120/80, 124/86 and 122/84. The examiner commented that the Veteran's blood pressure was elevated. The diagnosis was essential hypertension. However, the examiner remarked that the Veteran's essential hypertension was not aggravated by diabetes.

In an August 2009 statement, the Veteran's treating physician concluded that the Veteran's diabetes may likely contribute to his hypertension as almost invariably all diabetics develop hypertension. The physician also noted that the Veteran has genetic predisposition to development of the disease process given that his parents had both diabetes and hypertension.  

The March 2013 report of VA fee-basis diabetes examination reflects that the Veteran's blood pressure readings were 140/80, 140/78 and 130/80. The examiner indicated that the Veteran's hypertension was not at least as likely as not due to his diabetes. However, the examiner indicated that the Veteran's hypertension at least as likely as not was permanently aggravated by his diabetes mellitus. The examiner remarked that the Veteran's hypertension onset more than one year prior to his diabetes mellitus.  

The October 2014 report of VA examination reflects a diagnosis of hypertension (date of diagnosis 2005). On physical examination, the blood pressure readings were 124/90, 120/88, 120/86.

The June 2015 report of VA examination documents a diagnosis of hypertension (date of diagnosis 2004). On physical examination, the blood pressure readings were 110/80, 124/86, 122/84. The examiner opined that the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus. The examiner explained that the Veteran had essential hypertension which was unrelated to diabetes as essential hypertension is the form of hypertension that by definition has no identifiable cause. Further, the examiner opined that the Veteran's hypertension was not at least as likely as not aggravated beyond its natural progress by his service-connected diabetes mellitus. The examiner explained that the Veteran's hypertension had been well controlled since diagnosis; therefore, the hypertension was less likely than not aggravated beyond its natural progression by the service-connected diabetes mellitus. In an October 2015 addendum, the VA examiner, after considering the August 2009 statement from the Veteran's treating physician, reiterated that his June 2015 opinion was unchanged.

The March 2017 report of VA examination confirms the diagnosis of hypertension (date of diagnosis approximately 2005). On physical examination, the blood pressure readings were 130/80, 120/70, 130/80. The examiner opined that the hypertension was less likely than not incurred in or caused by an in-service injury, event, or illness. The examiner explained that the Veteran has essential hypertension that was not caused by his military service and did not onset until decades subsequent to his periods of service. Further, the examiner noted that the Veteran had a family history of essential hypertension.

Though the Veteran has current hypertension, the preponderance of the evidence is against a finding of a linkage between the onset of hypertension and a period of service or service-connected diabetes mellitus. Rather, the most probative evidence shows that the Veteran's current hypertension had no etiological relationship to a period of service, having onset decades subsequent to his period of service (See March 2017 VA examination report). The law recognizes that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Similarly, the most probative evidence also shows that the Veteran's current hypertension was not proximately due to or permanently aggravated by service-connected diabetes mellitus given that essential hypertension by definition has no identifiable cause and had been well controlled since diagnosis (See June 2015 VA examination report and October 2015 VA examination report addendum).

An August 2009 private treatment record and March 2013 report of VA fee-basis examination suggest that the Veteran's diabetes may likely contribute to and permanently aggravate his hypertension. To the extent these record represents evidence in favor of the claim the Board is affording them little probative value. 

The August 2009 statement from the Veteran's treating physician (that the Veteran's diabetes may likely contribute to his hypertension as almost invariably all diabetics develop hypertension) is speculative in nature and does not provide the degree of certainty required for persuasive nexus evidence in this case. Conjectural or speculative opinions which suggest no more than some remote possibility of an etiological relationship are insufficient to support a grant of service connection. See 38 C.F.R. § 3.102 (2007). See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship). Further, though the physician acknowledges that the Veteran has genetic predisposition to development of the disease process given that his parents had hypertension (and diabetes), the physician does not explain which causative factor (diabetes, genetic predisposition or both) as likely as not resulted in the development of the Veteran's hypertension. Accordingly, this statement is afforded little probative value.

The March 2013 VA fee-basis examination report provides opinion (the Veteran's hypertension at least as likely as not was permanently aggravated by his diabetes mellitus) without any supporting rationale. See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (finding in part that the Board had properly discounted the probative value of a physician's opinion that had overlooked key pertinent medical evidence, and that the lack of a reasoned medical explanation is a significant factor in assessing the value of a medical opinion). Accordingly, this VA examination also is afforded little probative value.

The more probative opinions are those by the VA examiners in June 2015, October 2015 and March 2017. The VA examiner in June 2015 explained that essential hypertension by definition has no identifiable cause and therefore was unrelated to diabetes. The examiner further explained that given that the Veteran's hypertension had been well controlled since diagnosis, it was not aggravated beyond its natural progress by his service-connected diabetes mellitus. In the October 2015 addendum, the examiner specifically considered the August 2009 statement from the private treating physician but reiterated his opinion from June 2015. The VA examiner in March 2017 explained that the Veteran's essential hypertension was not caused by his military service given that it onset decades after his periods of service and the Veteran had a family history of essential hypertension.

Additionally, there is no evidence of hypertension in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. No examiner in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the disease (hypertension) entity were not noted. Further, there is no demonstration of continuity of symptomatology or evidence of hypertension within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The Veteran is not competent to link his hypertension to service. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

The Veteran is competent to report that he had an elevation of his blood pressure a month after his period of service. However, he is a lay person and is not competent to establish that his current hypertension onset as a result thereof or due to service-connected disability. The Veteran is not competent to offer opinion as to etiology of any current hypertension. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. For these reasons, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. 

The claim of entitlement to service connection for hypertension must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hypertension is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


